DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 12/22/2021.
Status of Rejections
The objections to the drawings are withdrawn in view of applicant’s amendments.
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.
Claims 1-9 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minegishi et al. (U.S. 2014/0374270), hereinafter Minegishi, in view of Anzaki et al. (JP 2003146602, citations based on translation), hereinafter Anzaki, Hsu et al. (U.S. 2006/0038242), hereinafter Hsu, and Zhu et al. (“Performance enhancement of perovskite solar cells using a La-doped BaSnO3 electron transport layer”, J. Mater. Chem. A, Jan. 2017), hereinafter Zhu.
Regarding claim 1, Minegishi teaches an oxygen generation electrode (see e.g. Figs. 1-2, electrode 100 used as anode 61 for oxygen generation; Paragraph 0056, 
Minegishi does not teach the oxide film being island shaped, but does teach it being a photocatalyst such as TiO2 (see e.g. Paragraphs 00078-00079).
Anzaki teaches an electrode for generating oxygen from water (see e.g. Figs. 1 and 5-7, oxygen generating negative electrode 6; Paragraph 0016), comprising a photocatalytic material, such as titanium oxide, having an island shape formed on a conductive substrate (see e.g. Fig. 2, TiO2 provided in an island shape; Paragraph 0006, lines 1-6, and Paragraph 0015, lines 1-2). This island shape increases the surface area of the electrode and is extremely active, increasing the ease at which the photocatalytic reaction occurs (see e.g. Paragraph 0006, lines 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the photocatalytic oxide film of Minegishi to be formed as islands on the electrode substrate as taught by Anzaki to increase the surface area and activity of the electrode, thereby increasing the ease at which the photocatalytic reaction occurs.
Minegishi in view of Anzaki does not explicitly teach the oxide film being etched to form the island shapes, instead teaching it being deposited into the island shape (see e.g. Anzaki Paragraph 0023, lines 11-14). This method, however is only exemplified for TiO2 (see e.g. Anzaki Paragraph 0023, lines 12-13), whereas Minegishi exemplifies a 
Hsu teaches a device comprising an oxide film formed over a substrate (see e.g. Fig. 3, semiconductive metal oxide layer 51 disposed on substrate 69; Paragraph 0038, lines 3-6), wherein the oxide film layer is masked and then etched to leave behind islands (see e.g. Paragraph 0074, lines 17-22). This method is taught as applicable to various semiconductive metal oxides including TiO2 as well as various other single and multicomponent oxides (see e.g. Paragraphs 0043-0045).
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results” may be obvious. 
KSR Rationale D further states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the island-shaped oxide film of Minegishi in view of Anzaki to be etched from a layer of the oxides to form the islands as taught by Hsu as an alternate suitable method of forming island-shaped oxide films applicable to TiO2 as well as numerous other single and multicomponent oxides. 
Minegishi in view of Anzaki and Hsu does not teach the oxide film containing Ba, Sn and La or Sb, instead teaching it being a material such as TiO2 doped with Cr, Ni, Sb, Nb or Th (see e.g. Minegishi Paragraph 0079, line 1).
Zhu teaches a solar cell which comprises an oxide film formed of La-doped BaSnO3 (LBSO) as an electron transport layer which extracts and transports the 2 in solar cells (see e.g. Page 3676, Col. 1, lines 10-12, and Page 3679, Col. 2, lines 23-26), and particularly exhibits a good charge transfer efficiency and low recombination rate (see e.g. Page 3676, Col. 1, lines 25-27), which are both taught as desirable characteristics for the photocatalyst particles of Minegishi (see e.g. Minegishi Paragraph 0061, lines 1-5, it is important for electrons to be guided efficiently and recoupling to be inhibited). Furthermore, Hsu similarly teaches the etched semiconductor oxide comprising multicomponent oxides including La and Ba (see e.g. Hsu Paragraph 0045). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oxide film of Minegishi in view of Anzaki and Hsu to comprise La-doped BaSnO3 instead of TiO2 as taught by Zhu in order to provide increased electron mobility and stability, in addition to overall good charge transfer efficiency and low recombination. 
Minegishi in view of Anzaki, Hsu and Zhu further teaches the oxide film having a first absorption edge in a visible light region (see e.g. Zhu Fig. 3a, band gap, equivalent here to the absorption edge, for LBSO is shown in the visible light range around 400nm, equal to 3.1 eV; Page 3676, Col. 2, lines 36-38). Minegishi in view of Anzaki, Hsu and Zhu does not explicitly teach the oxide film having a second absorption edge in an infrared light region. 
3, i.e. La0.05Ba0.95SnO3 (see e.g. Zhu Page 3676, Col. 1, lines 23-25, and Page 3680, Col. 1, line 2), is the same material as that exemplified in paragraph 0025, lines 2-6 of the instant specification to exhibit the claims absorption edges. This material is additionally stated to have a visible light absorption edge of about 3 eV (see e.g. paragraph 0025, line 5 of the instant specification), similar to that shown by Zhu as stated above. 
MPEP § 2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)”.
The oxide film of Minegishi in view of Anzaki, Hsu and Zhu would therefore be reasonably expected to have the same or similar characteristics as that of the instant oxide film, particularly the second absorption edge in an infrared region.
Regarding claim 2, Minegishi in view of Anzaki, Hsu and Zhu teaches the oxide film containing an oxide represented by the chemical formula BaxLaySnzO3-δ (see e.g. Zhu Page 3676, Col. 1, lines 23-25, and Page 3680, Col. 1, line 2, 5% La doped 3, i.e. La0.05Ba0.95SnO3), but does not teach it fitting the limitation 0.5 < (x+y)/z < 1. Instead, (x+y)/z is equal to 1, for the oxide of Minegishi in view of Anzaki, Hsu and Zhu. 
The instant specification described this ratio occurring as a result of an etching process being performed on a film that initially has the formula Ba0.95La0.05SnO3 (see paragraph 0024, lines 5-7, and paragraph 0038, lines 1-10 of the instant specification). Minegishi in view of Anzaki, Hsu and Zhu similarly teaches the oxide being subjected to an etching process to form the island-shaped film (see e.g. Hsu Paragraph 0074, lines 17-22)
Therefore, the ratio of (x+y)/z could reasonably be expected to decrease to within the claimed range as a result of the etching process, as described in the instant specification, since the material of the oxide film of Minegishi in view of Anzaki, Hsu and Zhu is the same as that of the instant specification (see MPEP § 2112.01 as cited above).
Regarding claim 3, Minegishi in view of Anzaki, Hsu and Zhu teaches δ being 0 (see e.g. Zhu Page 3680, Col. 1, line 2, “La-BaSnO3 nanoparticle”).
Regarding claim 5, Minegishi in view of Anzaki, Hsu and Zhu teaches the conductive substrate containing an oxide doped with an n-type impurity (see e.g. Minegishi Paragraph 0104, lines 4-5, and Paragraph 0105, TiO2 or SrTiO3 doped with Nb, which is an n-type impurity as stated in Paragraph 0024, lines 1-2 of the instant specification).
Regarding claim 6, Minegishi in view of Anzaki, Hsu and Zhu teaches the oxide being SrTiO3 (see e.g. Minegishi Paragraph 0104, lines 4-5).

Regarding claim 8, Minegishi in view of Anzaki, Hsu and Zhu teaches the electrode containing Au (see e.g. Minegishi Paragraph 0110, line 6-Paragraph 0111, line 2).
Regarding claim 9, Minegishi in view of Anzaki, Hsu and Zhu teaches an oxygen generation apparatus (see e.g. Minegishi Paragraph 0200, lines 3-4 and 9-11, electrochemical cell in which oxygen is generated) comprising an aqueous electrolyte solution (see e.g. Minegishi Paragraph 0200, lines 6-9); the oxygen generation electrode according to claim 1 as stated above, the oxygen generation electrode being provided to be immersed in the aqueous electrolyte solution (see e.g. Minegishi Paragraph 0200, lines 1-4, the electrode necessarily contacts the electrolyte in the electrochemical cell as seen with electrodes 61 and 63 in Fig. 1); a reference electrode and a counter electrode provided to be immersed in the aqueous electrolyte solution (see e.g. Minegishi Paragraph 0200, lines 4-6, the electrodes necessarily contact the electrolyte in the cell as seen with electrodes 61 and 63 in Fig. 1); and a potentiostat connected to the oxygen generation electrode, the reference electrode, and the counter electrode (see e.g. Minegishi Paragraph 0200, lines 1-3).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minegishi in view of Anzaki, Hsu and Zhu, as applied to claim 1 above, and further in view of Kitagawa et al. (U.S. 2017/0029964), hereinafter Kitagawa.
2 islands shown not fully covering the substrate). 
Kitagawa teaches an electrode for a photoelectric electrochemical device for oxidation of water to produce oxygen (see e.g. Paragraphs 0005 and 0045), comprising a composite catalyst layer deposited as discontinuous, i.e. island-shaped, layers (see e.g. Paragraph 0021 and Paragraph 0042, lines 13-14), wherein the discontinuous deposit is defined by a coverage of 10 to 90% (see e.g. Paragraph 0033, lines 6-10), overlapping the claimed range of the present invention.
MPEP § 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. 
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the island-shaped oxide film of Minegishi in view of Anzaki, Hsu and Zhu to have a coverage of 10 to 90% as taught by Kitagawa as a suitable coverage limitation to define a discontinuous, island-shaped photoelectrode layer.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 12/22/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 over Minegishi in view of Zhu, particularly regarding the oxide film being island-shaped, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Minegishi, Anzaki, Hsu and Zhu.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795